EXHIBIT 10.5
[WSI INDUSTRIES LETTERHEAD]
Severance Letter Agreement
October 7, 2009
PAUL D. SHEELY
Dear Paul:
The purpose of this Letter Agreement is to set forth our agreement in regard to
your severance arrangement. Although your employment is “at will” and may be
terminated by you or WSI Industries, Inc. (“WSI”) at any time for any reason,
WSI has agreed to provide you with a particular severance pay benefit in the
event WSI terminates your employment without Cause (as defined below). Terms not
otherwise defined in this letter (the “Letter Agreement”) shall have the meaning
given such terms on Schedule 1, which is incorporated herein by reference. WSI’s
obligation to you under this Letter Agreement is, among the other requirements
set forth below, subject to the condition that you execute a Restricted Covenant
Agreement in the form attached as Exhibit A, which is incorporated herein by
reference.
Specifically, we have agreed as follows:
1. Severance.

  (a)   If your employment is terminated by WSI without Cause, subject to the
condition stated in Section 1(c), WSI will:

  (i)   continue to pay your base salary in accordance with WSI’s regular
payroll practices for a period of twelve (12) months thereafter, or until you
have secured other employment, whichever occurs first, subject to applicable tax
withholding; and     (ii)   if you are eligible for and elect COBRA or state
continuation of the WSI health, dental and group life insurance benefits, WSI
shall pay the portion of such COBRA premium that it pays for active employees
until the earlier of: (A) twelve (12) months from the date COBRA coverage
begins; or (B) the date COBRA coverage otherwise terminates. You shall pay the
remaining portion of the premiums for such benefits during such period and, if
applicable, the full premium thereafter.

  (b)   If you resign for any reason, if WSI terminates your employment for
Cause or if your employment terminates as a result of your death or disability,
you shall be entitled to receive your base salary accrued but unpaid as of the
date of

 



--------------------------------------------------------------------------------



 



      termination, but shall not be entitled to receive any salary continuation
benefit thereafter.

  (c)   In case of termination without Cause, you shall be entitled to receive
the amounts due you under Section 1(a) only upon your execution and delivery to
WSI of a general release (and following termination of all rescission periods)
with respect to any and all claims against WSI and its officers, directors,
employees, agents and shareholders, acceptable in form and substance to WSI in
all respects, and provided you continue to comply with the terms of the
Restricted Covenant Agreement with WSI.     (d)   For purposes of this
Agreement, “termination of employment” shall be interpreted consistent with the
term “separation from service” within the meaning of Treas. Reg. §1.409A-1(h),
and for purposes of Code §409A, each payment shall be considered a separate
payment.

2.   Arbitration. All disputes or claims arising out of or in any way related to
this Letter Agreement, including the making of this Letter Agreement, shall be
submitted to and determined by final and binding arbitration under the American
Arbitration Association Rules for Resolution of Employment Disputes. Arbitration
proceedings may be initiated by either of us upon notice to the other and to the
American Arbitration Association, and shall be conducted by one arbitrator in
Minneapolis, Minnesota who has experience in employment matters. Unless we agree
to have the person to serve as arbitrator within thirty (30) days of delivery of
the list of proposed arbitrators by the American Arbitration Association, then,
at the request of either of us, the single arbitrator shall be selected at the
discretion of the American Arbitration Association. The arbitrator shall provide
a reasoned decision and may award any remedy available at law or equity,
including reasonable attorneys’ fees to the prevailing party. WSI shall pay the
costs of the arbitrator. The decision of the arbitrator shall be enforceable in
any court of competent jurisdiction.   3.   Entire Agreement. This Letter
Agreement constitutes our entire agreement and supersedes all prior discussions,
understandings and agreements with respect to the severance benefits which WSI
has agreed to provide to you, except the Employment (Change in Control)
Agreement dated January 11, 2001, as amended (the “Change in Control
Agreement”), which shall remain in effect according to its terms and which, in
the event of conflict with this Letter Agreement shall control. There shall be
no duplication of benefits on your behalf in this Agreement and the Change in
Control Agreement in the event of the termination of your employment following a
Change in Control, as defined in the Change in Control Agreement. This Letter
Agreement shall be governed and construed by the laws of the State of Minnesota
and may be amended only in writing signed by both of us.   4.   Successors. This
Letter Agreement shall not be assignable, in whole or in part, by you. This
Letter Agreement shall be binding upon and inure to the benefit of WSI and its
successors and assigns and upon any person acquiring, by merger, consolidation,

2



--------------------------------------------------------------------------------



 



    purchase of assets or otherwise, all or substantially all of the assets and
business of WSI, and the successor shall be substituted for WSI under this
Letter Agreement.

5.   Amendment and Termination. WSI reserves the authority, without your
consent, to terminate or amend this Letter Agreement at any time upon at least
12 months’ written notice specifying the date of termination or amendment.
Notwithstanding the foregoing, it is the intention of the parties that this
Agreement be exempt from Code §409A as separation pay to the greatest extent
possible. Accordingly, all provisions herein shall be construed and interpreted
consistent with that intent, but that, to the extent any payment constitutes
nonqualified deferred compensation, WSI shall amend any such provision
pertaining to such payment to comply with Code §409A and the regulations
thereunder, in the least restrictive manner necessary without any diminution in
the value of the payments to you.   6.   Delay for Specified Employees.
Notwithstanding the foregoing, if on the date of your “separation from service”
(within the meaning of Treas. Reg. §1.409A-1(h)), you are a “specified employee”
within the meaning of Treas. Reg. §1.409-1(i), then payment of any amount under
this Agreement that constitutes nonqualified deferred compensation shall be
delayed until the earlier of (i) the first day of the seventh month following
your separation from service, (ii) the first date on which such payment would
not be non-deductible as a result of Section 162(m) of the Code, or (iii) your
death and in the event any such payment is so delayed, the amount of the first
payment shall be increased for interest earned on the delayed payment based upon
interest for the period of delay, compounded annually, equal to the prime rate
(as published in the Wall Street Journal) in effect as of the date the payment
should otherwise have been provided.

If this Letter Agreement accurately sets forth our agreement and understanding
in regard to these matters, will you please sign this Letter Agreement where
indicated below and return the executed letter to me for our files. A separate
copy is enclosed for your records.

          WSI INDUSTRIES, INC.
    By:   /s/ Michael J. Pudil       Its: Chief Executive Officer           

     
READ AND AGREED:
   
 
   
/s/ Paul D. Sheely
   
 
(Name)
   

Dated as of October 7, 2009

3



--------------------------------------------------------------------------------



 



SCHEDULE 1
Definition of “Cause”:

1.   The failure by you to use your best efforts to perform the material duties
and responsibilities of your position or to comply with any material policy or
directive WSI has in effect from time to time, provided you shall have received
notice of such failure and have failed to cure the same within fourteen days of
such notice.   2.   Any act on your part which is harmful to the reputation,
financial condition, business or business relationships of WSI, including, but
not limited to, conduct which is inconsistent with federal or state law
respecting harassment of, or discrimination against, any WSI employee or harmful
to your reputation or business relationships.   3.   A material breach of your
fiduciary responsibilities to WSI, such as embezzlement or misappropriation of
WSI funds, business opportunities or properties, or to any customer, vendor,
agent or employee of WSI.   4.   Your conviction of, or guilty plea or nolo
contendere plea to a felony or any crime involving moral turpitude, fraud or
misrepresentation.   5.   A material breach of your Restricted Covenant
Agreement with WSI.

4